NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                       _____________

                           No. 12-2640
                          _____________

                        DENNIS OBADO,

                                      Appellant

                                 v.

               UMDNJ, Behavioral Health Center;
                    ANTHONY THOMAS;
                    ANTHONY TOBIAS;
                     NYDIA SANTOS;
                     JOHN DOE (A-Z);
           TRINITAS REGIONAL MEDICAL CENTER;
                       AWAIS SETHI;
                      JANE DOE (A-Z)
                        ___________

           On Appeal from the United States District Court
                     for the District of New Jersey
                       (D.C. No. 2-09-cv-01344)
          District Judge: Honorable Dickinson R. Debevoise
                             ___________

            Submitted Under Third Circuit L.A.R. 34.1(a)
                          March 8, 2013

Before:     RENDELL, AMBRO, and VANASKIE, Circuit Judges.

                       (Filed: April 23, 2013)
                            ___________

                            OPINION
                           ___________
VANASKIE, Circuit Judge.

       At issue in this appeal is whether mental healthcare professionals violated

Appellant Dennis Obado‟s substantive due process rights by recommending that he be

involuntarily committed to a mental health treatment facility and be cajoled into taking

certain medication. Also at issue is whether Mr. Obado presented sufficient evidence to

support his claim that his involuntary commitment violated the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12132, and Section 504 of the Rehabilitation Act

(“Section 504”), 29 U.S.C. § 794. Because we conclude that the healthcare

professionals‟ decision to recommend involuntary commitment did not “shock the

conscience” and Mr. Obado failed to present evidence that his involuntary commitment

was the result of discriminatory animus, we will affirm the District Court‟s decision to

grant summary judgment in favor of the Appellees.

                                              I.

       Since we write principally for the parties, we set forth only the facts essential to

our analysis.

       On March 28, 2007, Mr. Obado, who has a history of mental illness, went to the

Robert Wood Johnson Medical Center with a complaint of neck pain. After concluding

that Mr. Obado had no neck problems, but recognizing symptoms of mental illness, the

staff referred him to Defendant University of Medicine and Dentistry of New Jersey—




                                              2
University Behavioral Healthcare (“UMDNJ”), where staff conducted a screening under

N.J. Stat. Ann. § 30:4-27.5.1

       At UMDNJ, Defendant Nydia Santos, a certified mental health screener, and

Defendant Dr. Anthony Tobia,2 a physician, concluded that Mr. Obado posed a danger to

himself and others, and Dr. Tobia certified him for involuntary commitment. Mr.

Obado‟s medical records reveal that the certification was based on the following

undisputed facts:

       Mr. Obado was suffering from paranoid delusions that Hispanic gang members

       were intent on killing him.

       Mr. Obado had stopped leaving his home over the past several months and would

       crawl on the floor in an effort to avoid being seen through windows.

       Mr. Obado had inquired of his brother about acquiring a gun.

       As a result, Mr. Obado was transferred the following day, March 29, 2007, to

Defendant Trinitas Hospital. There, Defendant Dr. Awais Sethi, a psychiatrist at Trinitas,

conducted a psychiatric evaluation of Mr. Obado and similarly found that Mr. Obado

       1
         New Jersey law provides for screening of patients thought to require involuntary
commitment for mental health treatment. N.J. Stat. Ann. § 30:4-27.5(a). If a psychiatrist
or other designated physician concludes that involuntary commitment is necessary and
that the patient is dangerous, he or she may complete a screening certificate indicating
that inpatient treatment is required at a short-term care or psychiatric facility. Id. § 30:4-
27.5(b), (e). If a psychiatrist at the short-term care or psychiatric facility determines that
the patient requires further involuntary commitment, he or she may submit a clinical
certificate and the screening certificate to the state court, which may order temporary
authorization for the continued involuntary commitment upon finding probable cause that
such commitment is required pending a final hearing. Id. § 30:4-27.10(a)(1), (g).
       2
         The official caption refers to this Defendant as Anthony Tobias, but the parties
refer to his surname as Tobia.
                                              3
posed a danger to himself and others. Accordingly, Dr. Sethi completed a clinical

certificate for involuntary commitment. Based on the screening and clinical certificates,

the New Jersey Superior Court granted a petition for a temporary order for involuntary

commitment pending a hearing to be held within twenty days.

       Mr. Obado was treated for his mental health issues at Trinitas from March 29,

2007, until April 5, 2007. Initially, Mr. Obado refused to take medication prescribed by

Dr. Sethi. After Dr. Sethi informed him that the staff could force him to take the

medication, Mr. Obado relented.

       On April 5, 2007, Dr. Sethi discharged Mr. Obado. The decision to discharge Mr.

Obado was based upon progress made during the hospitalization and Mr. Obado‟s

willingness to receive outpatient therapy, which he declined to consider when Dr. Sethi

conducted his initial evaluation.

       Mr. Obado brought this action two years later, on March 24, 2009. He asserts that

Ms. Santos, Dr. Tobia, and Dr. Sethi violated his substantive due process rights by (1)

involuntarily committing him or facilitating his commitment when he was not dangerous,

and (2) using inaccurate assessment tools to evaluate the risk of danger and making

stereotypic assumptions about him. Mr. Obado further claims that Dr. Sethi violated his

substantive due process rights by threatening to administer medication over his objection,

thereby forcing him to take the medication. In addition, he alleges that UMDNJ violated




                                             4
the ADA and Trinitas violated Section 504 by making stereotypic assumptions about his

dangerousness based on his status as an individual with mental illness.3

       Following discovery, Defendants moved for summary judgment. The District

Court found that the individual Defendants were entitled to qualified immunity and that

there was no evidence that UMDNJ or Trinitas made decisions about Mr. Obado based

on stereotypic assumptions, thereby precluding his claims under the ADA and Section

504. Accordingly, summary judgment was entered against Mr. Obado. This timely

appeal followed.

                                             II.

       The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343(a)(3), and

we have appellate jurisdiction under 28 U.S.C. § 1291. We review a district court‟s

decision to grant summary judgment de novo. Haybarger v. Lawrence Cnty. Adult Prob.

& Parole, 667 F.3d 408, 412 (3d Cir. 2012). Summary judgment is appropriate when

“the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

              A. Qualified Immunity and the Substantive Due Process Claim4


       3
          The Third Amended Complaint also included several state law claims that Mr.
Obado withdrew at the summary judgment stage.
        4
          Where, as here, qualified immunity is asserted, we ask two questions: (1) did the
defendant‟s conduct violate a constitutional or statutory right; and (2) if so, was that right
so clearly established at the time of the defendant‟s actions that he or she would have
reason to know that his or her conduct was wrongful? See Pearson v. Callahan, 552 U.S.
223, 232 (2009). With respect to the second question, a defendant is protected from
liability if he or she acts on the basis of a reasonable mistake of fact or law. Id. at 231.
As explained in Pearson, “[q]ualified immunity balances two important interests—the
need to hold public officials accountable when they exercise power irresponsibly and the
                                              5
       In Benn v. Universal Health System, Inc., 371 F.3d 165 (3d Cir. 2004), we held

that the appropriate test for assessing liability in the context of involuntary commitment

decisions is the “shocks the conscience” standard announced in County of Sacramento v.

Lewis, 523 U.S. 833 (1998). Benn, 371 F.3d at 174.5 Writing for our Court, then-Judge

Alito observed that “[w]hether an incident „shocks the conscience‟ is a matter of law for

the courts to decide.” Benn, 371 F.3d at 174. Applying this standard in Benn, we found

that medical decisions to commit the plaintiff, which the plaintiff characterized as

reflecting “„total incompetenc[e],‟” were nonetheless not conscience-shocking given the




need to shield officials from harassment, distraction, and liability when they perform their
duties reasonably.” Id. The District Court in this case found that, even though Mr.
Obado had alleged sufficient facts to sustain a violation of his right to due process, the
individual defendants had acted reasonably, and thus were entitled to qualified immunity.
We agree that the individual defendants are entitled to qualified immunity, not only
because they acted reasonably, but also because their actions did not violate Mr. Obado‟s
rights. In this regard, we may correct a district court‟s erroneous conclusion at the first
step of the qualified immunity inquiry. See Ashcroft v. al-Kidd, 131 S.Ct. 2074, 2080
(2011).
       5
         The District Court found that, “at worst,” the individual healthcare professionals
had made reasonable mistakes in concluding that Mr. Obado posed a danger to himself
and others. In a footnote, however, the District Court suggested that Mr. Obado would
not have to show that the individual Defendants‟ conduct shocked the conscience in order
to establish a substantive due process violation because “involuntary commitment
infringes on an individual‟s right to liberty, which is a fundamental right.” (App. 17
n.11.) As indicated above, in accordance with our decision in Benn, the proper standard
by which to analyze a substantive due process claim for involuntary commitment by
healthcare professionals is the “shocks the conscience” standard. See Benn, 371 F.3d at
174. Indeed, the Second Circuit, on whose jurisprudence Mr. Obado relies to support his
substantive due process claim, has concluded that the “shocks the conscience” standard
applies to civil commitment proceedings. See Bolmer v. Oliveira, 594 F.3d 134, 144 (2d
Cir. 2010) (holding that a “substantial departure” from accepted clinical standards and
requirements is sufficient to “shock the conscience” in a civil commitment context
(emphasis added)).
                                             6
totality of the circumstances presented. Id. at 175. Consideration of the facts and

circumstances here yields the same conclusion.

       The underlying facts are not in dispute. Mr. Obado‟s medical records show that he

had a history of paranoid delusions. He stated that a Hispanic gang was harassing and

following him and that they were shining headlights into his room. He obsessively

checked entrances to his home and crawled on the floor to avoid detection. Indeed, Mr.

Obado had not left his house for two months out of fear. Importantly, his records also

contain the following notation that:

              PT‟S [Patient‟s] BROTHER REPORTS THAT THE MAJOR
              PRECIPITANT IN THE PT BEING REFERRED TO APS
              [Adult Protective Services] FOR PSYCH [psychiatric] EVAL
              [evaluation] TODAY WAS THE PT ASKING HIS
              BROTHER TO HELP HIM ACQUIRE A GUN FOR
              PROTECTIVE PURPOSES.

(App. 242.) At his initial evaluation, Mr. Obado refused to consent to voluntary

outpatient treatment and would not allow healthcare professionals to consult his family

members. Under these circumstances, the decision to recommend Mr. Obado for

involuntary civil commitment is certainly not conscience-shocking.

       Mr. Obado‟s reliance on an affidavit by Dr. Kenneth Selig is unavailing. In his

affidavit, Dr. Selig attested that Mr. Obado did not pose a danger to himself or others

when he was hospitalized at UMDNJ and Trinitas and that it was unreasonable for Dr.

Sethi to conclude otherwise. Dr. Selig cited as a “critical mitigating factor that lowered

the risk of harm that Mr. Obado posed” the fact that Mr. Obado lived with “concerned

and supportive family members” who were not worried about Mr. Obado‟s potential


                                             7
dangerousness and who could have intervened if he did become dangerous. (App. 867.)

In addition, Dr. Selig opined that “basic clinical standards” demanded that Dr. Sethi

should have questioned Mr. Obado about his attempt to acquire a gun or at least have

spoken to his brother before relying upon that fact in concluding that Mr. Obado posed a

danger. (Id. at 868.)

       Dr. Selig‟s emphasis on the failure of Dr. Sethi to communicate with Mr. Obado‟s

family in evaluating Mr. Obado ignores the fact that Mr. Obado did not consent to having

Dr. Sethi speak with his family until April 3. Two days after being granted this

permission, Dr. Sethi discharged Mr. Obado. Furthermore, the failure to conduct a more

detailed inquiry concerning Mr. Obado‟s expressed desire to obtain a gun for protection

does not render Dr. Sethi‟s decision conscience-shocking. In short, Dr. Selig‟s affidavit

does not preclude us from deciding, as a matter of law, that the decision to recommend

Mr. Obado for involuntary civil commitment does not shock the conscience. See Benn,

371 F.3d at 176 (expert affidavit opining that mental healthcare professionals acted with

gross negligence in recommending involuntary civil commitment did not preclude court

from deciding, as a matter of law, that no reasonable jury could find that the doctors were

grossly negligent).6



       6
         Even if the shocks the conscience standard did not apply in this context, we agree
with the District Court that, “at worst,” the healthcare professionals‟ decisions in this case
were the product of the kind of reasonable mistakes in judgment covered by the doctrine
of qualified immunity. See Pearson, 555 U.S. at 231 (“[Q]ualified immunity covers mere
mistakes in judgment, whether the mistake is one of fact or one of law.” (internal
quotation marks omitted)).

                                              8
       We also conclude that Dr. Sethi did not shock the conscience by informing Mr.

Obado that hospital staff would administer medication over his objection if he did not

voluntarily take it. As we stated in Benn, “authorities may administer antipsychotic drugs

over a patient‟s objection „where the decision is a product of the authorities‟ professional

judgment.‟” Benn, 371 F.3d at 175 (quoting White v. Napoleon, 897 F.2d 103, 112 (3d

Cir. 1990)). Here, it is evident that Dr. Sethi‟s encouragement of Mr. Obado to take the

medication or else it would be administered over his objection was within his

professional judgment and therefore did not shock the conscience.7

                              B. ADA and Section 504 Claims

       Mr. Obado also argues that the staff at UMDNJ and Trinitas “ignored well-

accepted clinical tenets of risk assessment and made unfounded, stereotypic assumptions

about Mr. Obado simply because he was paranoid and manifest[ed] other symptoms of

mental illness.” (Appellant‟s Br. 30.) As a result, Mr. Obado claims that UMDNJ and

Trinitas violated the ADA and Section 504, respectively.

       Title II of the ADA provides that “no qualified individual with a disability shall,

by reason of such disability, be excluded from participation in or be denied the benefits of

the services, programs, or activities of a public entity, or be subjected to discrimination

by any such entity.” 42 U.S.C. § 12132. Similarly, Section 504 provides that “[n]o

otherwise qualified individual with a disability . . . shall, solely by reason of her or his

       7
         Because we hold that the individual Defendants did not violate Mr. Obado‟s
constitutional rights and that they nevertheless would be entitled to qualified immunity,
we need not address the District Court‟s conclusion that those Defendants were acting
under the color of state law for purposes of § 1983.

                                               9
disability, be excluded from the participation in, be denied the benefits of, or be subjected

to discrimination under any program or activity receiving Federal financial assistance.”

29 U.S.C. § 794(a).

       Some courts have recognized that plaintiffs may bring claims of disability

discrimination based on stereotypic assumptions about individuals with mental illness.

See Bolmer, 594 F.3d at 149 (declining to conclude as a matter of law that involuntary

commitment based upon stereotyped views of the mentally ill did not violate the ADA).

We, however, need not decide whether claims of disability discrimination under the ADA

or Section 504 based on stereotypic assumptions are viable because we agree with the

District Court that Mr. Obado presented no evidence of discriminatory animus on the part

of UMDNJ or Trinitas. Mr. Obado points to no discriminatory policies,

contemporaneous statements, or any circumstantial evidence suggesting UMDNJ or

Trinitas acted under the assumption that all individuals with mental illness exhibiting

paranoid delusions require involuntary commitment. Absent such evidence, no genuine

dispute as to any material fact exists relating to Mr. Obado‟s ADA and Section 504

claims, and UMDNJ and Trinitas are entitled to summary judgment.

                                             III.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             10